
	
		I
		111th CONGRESS
		1st Session
		H. R. 3932
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2009
			Mr. Barton of Texas
			 (for himself, Mr. Shimkus,
			 Mrs. Bono Mack,
			 Mr. Terry,
			 Mr. Sullivan,
			 Mr. Burgess,
			 Mrs. Blackburn, and
			 Mr. Walden) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To expand the authority of the Secretary of Health and
		  Human Services to impose debarments in order to ensure the integrity of drug,
		  biological product, and device regulation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening of FDA Integrity Act of
			 2009.
		2.Debarment
			(a)Application to
			 drugs, biological products, and devicesThe Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.) is amended—
				(1)in section 201, by
			 amending subsection (dd) to read as follows:
					
						(dd)The term drug product—
							(1)for purposes of
				sections 306 and 307, means a drug subject to regulation under section 505,
				512, or 802 of this Act or under section 351 of the Public Health Service Act;
				and
							(2)for purposes of
				section 306, includes a device subject to regulation under section 513 of this
				Act.
							;
				and
				(2)in section
			 306—
					(A)by striking the term
			 an abbreviated drug application each place such term appears and
			 inserting a covered application;
					(B)by striking the
			 terms abbreviated drug application and abbreviated drug
			 applications each place either such term appears and inserting
			 covered application and covered applications,
			 respectively;
					(C)by striking the
			 term drug product application each place such term appears and
			 inserting covered application;
					(D)in the heading of subsections (a) and (b),
			 by striking Certain Drug
			 Applications and inserting Certain Drug Product
			 Applications;
					(E)in subsection
			 (b)(2)(B)(i), by striking the process for the regulation of
			 drugs and inserting the process for the regulation of drug
			 products;
					(F)in subsection (d)(4)(B)(ii), by striking
			 of any drug subject to sections 505 and inserting of any
			 drug product;
					(G)in subsections (b)(2)(A), (b)(2)(B)(iv),
			 (c)(3)(C), (c)(3)(E), (d)(3)(A)(ii)(II), (d)(3)(B)(ii), (d)(4)(B)(iv),
			 (d)(4)(D)(ii), (f)(1)(B)(ii), (g), and (h), by striking the terms
			 drug and drugs each place either such term appears
			 and inserting drug product and drug products,
			 respectively; and
					(H)by adding at the
			 end the following:
						
							(n)Covered
				application definedIn this
				section, the term covered application means—
								(1)an application for
				approval or licensure of a drug under section 505 of this Act or section 351 of
				the Public Health Service Act, respectively; or
								(2)an application for
				clearance or approval of a device under section 510(k) or 515 of this Act,
				respectively.
								.
					(b)Mandatory
			 debarmentParagraph (1) of
			 section 306(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 335a(a))
			 is amended to read as follows:
				
					(1)Corporations,
				partnerships, and associationsIf the Secretary finds that a person other
				than an individual has been convicted, after May 13, 1992, of a felony under
				Federal law for conduct—
						(A)relating to the
				development or approval, including the process for development or approval, of
				any drug product, or
						(B)otherwise relating
				to the regulation of any drug product under this Act or subpart 1 of part F of
				title III of the Public Health Service Act,
						the
				Secretary shall debar such person from submitting, or assisting in the
				submission of, any covered
				application..
			(c)Permissive
			 debarmentSection 306(b)(2)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 335a(b)(2)) is
			 amended—
				(1)in subparagraph
			 (A)(i), by amending subclause (I) to read as follows:
					
						(I)relates to the development or approval,
				including the process for development or approval, of any drug product or
				otherwise relates to the regulation of drug products under this Act or subpart
				1 of part F of title III of the Public Health Service Act,
				and
						;
				(2)in subparagraph
			 (B)—
					(A)by striking
			 clauses (ii) and (iii); and
					(B)by redesignating
			 clause (iv) as clause (ii); and
					(3)by adding at the
			 end the following:
					
						(C)Bribery, fraud,
				and other such crimesAny
				person (including any individual) whom the Secretary finds has been convicted
				of—
							(i)a
				felony which is not described in paragraph (1) or (2) of subsection (a) or in
				subparagraph (A) or (B)(i) of this subsection and which involves bribery,
				payment of illegal gratuities, fraud, perjury, false statement, racketeering,
				blackmail, extortion, falsification or destruction of records, or interference
				with or obstruction of an investigation into, or prosecution of, any criminal
				offense, or
							(ii)a
				conspiracy to commit, or aiding or abetting such felony,
							if the
				Secretary finds, on the basis of the conviction of such person and other
				information, that such person has demonstrated a pattern of conduct sufficient
				to find that there is reason to believe that such person may violate
				requirements under this Act or subpart 1 of part F of title III of the Public
				Health Service Act relating to drug products.(D)Material
				participationAny person
				(including any individual) whom the Secretary finds materially participated in
				acts that were the basis for a conviction for an offense described in paragraph
				(1) or (2) of subsection (a) or in subparagraph (A), (B)(i), or (C) of this
				subsection for which a conviction was obtained, if the Secretary finds, on the
				basis of such participation and other information, that such individual has
				demonstrated a pattern of conduct sufficient to find that there is reason to
				believe that such person may violate requirements under this Act or subpart 1
				of part F of title III of the Public Health Service Act relating to drug
				products.
						.
				(d)Additional
			 Debarment considerationParagraph (3) of subsection (c) of
			 section 306 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 335a(c)(3))
			 is amended—
				(1)by
			 striking and at the end of subparagraph (E);
				(2)by striking the
			 period at the end of subparagraph (F) and inserting , and;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(G)whether debarment of the person will affect
				the public health because sufficient quantities of the drug product would not
				be
				available.
						.
				(e)Effective
			 datesParagraph (2) of section 306(l) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 335a(l)) is amended by striking the phrase
			 occurred more than 5 years before each place such phrase appears
			 and inserting occurred more than 1 year before.
			(f)Annual
			 reportSection 306 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 335a) is amended by adding at
			 the end the following:
				
					(o)Annual
				reportEach year, the Secretary shall submit a report to the
				Congress on implementation of this section. Each such report shall
				identify—
						(1)debarment
				proceedings mandated under subsection (a) or (m);
						(2)debarment
				proceedings initiated under subsection (a), (b), or (m);
						(3)the status of
				debarment proceedings so initiated or pending from a previous year;
						(4)debarments imposed
				under this section; and
						(5)debarments
				declined under this
				section.
						.
			(g)Conforming
			 amendmentsSection 306 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 335a) is amended—
				(1)in subsections
			 (a)(2)(B) and (h)(1)(A), by striking this Act and inserting
			 this Act or subpart 1 of part F of title III of the Public Health
			 Service Act;
				(2)in subsection
			 (b)(2)(A)(i)(II), by striking the date of the enactment of this
			 section and inserting May 13, 1992;
				(3)in subsection
			 (b)(4), by striking clause (iii) or (iv) of paragraph (2)(B) and
			 inserting subparagraph (B)(ii) or (D) of paragraph (2);
				(4)in subsection
			 (c)(1)(A), by striking subsection (a)(1) or (b)(2)(A) and
			 inserting subsection (a)(1) or (b)(1)(A);
				(5)in
			 subsection (c)(1)(B), by striking subsection (a)(2) or (b)(2)(B)
			 and inserting subsection (a)(2) or (b)(1)(B);
				(6)in subsection
			 (d)(3)(A)(i), by striking or paragraph (2)(A) or (3) of subsection
			 (b) and inserting subparagraph (A) or (C) of subsection
			 (b)(1);
				(7)in subsection
			 (d)(3)(B)(i), by striking clause (i), (ii), (iii), or (iv) of subsection
			 (b)(2)(B) or subsection (b)(3) and inserting subparagraph (B) or
			 (C) of subsection (b)(1);
				(8)in subsection
			 (d)(3)(B)(ii), by striking under subsection (b)(2)(B) or subsection
			 (b)(3) and inserting under subparagraph (B) or (C) of subsection
			 (b)(1);
				(9)in subsection
			 (j)(2), by striking clause (iii) or (iv) of subsection (b)(2)(B)
			 and inserting subparagraph (B)(ii) or (D) of subsection (b)(2);
			 and
				(10)in subsection
			 (l)(2)—
					(A)by striking
			 clauses (i) and (ii) of subsection (b)(2)(B) and inserting
			 subparagraphs (B)(i) and (C) of subsection (b)(2);
					(B)by striking
			 Clauses (iii) and (iv) of subsection (b)(2)(B) and inserting
			 Subparagraphs (B)(ii) and (D) of subsection (b)(2); and
					(C)by striking
			 Clause (iv) of subsection (b)(2)(B) and inserting
			 Subparagraph (B)(ii) of subsection (b)(2).
					
